            Case 1:19-cv-00247-APM Document 57 Filed 07/20/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                    No. 1:19-cv-247-APM
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


              DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT

        Defendants move this Court to dismiss the Plaintiffs’ suit with prejudice or, in the

alternative, to grant judgment in Defendants’ favor. A party is entitled to summary judgment if it

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law. Fed R. Civ. P. 56(a). While the parties have now filed Rule 56

cross-motions for summary judgment, the limited role federal courts play in reviewing agency

action under the APA means that the typical Rule 56 summary judgment standard does not

apply. See Sierra Club v. Mainella, 459 F.Supp.2d 76, 89–90 (D.D.C. 2006) (internal citation

omitted). In APA cases like this one, “the function of the district court is to determine whether or

not . . . the evidence in the administrative record permitted the agency to make the decision it

did.” Id.

        Plaintiffs bring suit related to section 965 “transition tax” regulations and claim that

Treasury and the IRS violated the Regulatory Flexibility Act (“RFA”) in issuing the regulations.

Here, undisputed facts establish that Plaintiffs lack standing to maintain this suit for injunctive

relief because they face no ongoing or imminent injury from the regulations that they challenge.

The undisputed facts also establish that neither Plaintiff can bring a claim for judicial review
          Case 1:19-cv-00247-APM Document 57 Filed 07/20/20 Page 2 of 3




under the Regulatory Flexibility Act. Last, while Plaintiffs obliquely assert violations of the

Paperwork Reduction Act (“PRA”), there is no judicial review for alleged violations of the PRA.

On account of the foregoing, Plaintiffs’ suit should be dismissed, with prejudice, in its entirety.

       Alternatively, the Defendants are entitled to judgment in their favor on Plaintiffs’ claims

because the regulations being challenged were properly issued and Plaintiffs do not come close

to overcoming the deference that the Court owes the IRS and the Treasury in reviewing their

analysis. Thus, if the Court does not dismiss Plaintiffs’ claims with prejudice, it should instead

rule that Defendants complied with the RFA and — if the Court reaches the merits of this issue

— the PRA, too. Namely, Treasury did not abuse its discretion in certifying that the regulations

do not impose a significant economic impact on a substantial number of small entities, and it did

not abuse its discretion in obtaining approval from the Office of Management and Budget for the

limited information collection request contained in the regulations.

       In support of this motion, Defendants file a memorandum which supports their motion as

well as responds to Plaintiffs’ motion for summary judgment, the Declaration of Joseph Sergi, a

set of exhibits, and a proposed order. Defendants also rely on the administrative record and other

filings with this Court.

//




//




//
        Case 1:19-cv-00247-APM Document 57 Filed 07/20/20 Page 3 of 3




DATED: July 20, 2020

                                   RICHARD E. ZUCKERMAN
                                   Principal Deputy Assistant Attorney General


                                   /s/ Nishant Kumar
                                   JOSEPH A. SERGI (D.C. Bar No. 480837)
                                   Senior Litigation Counsel
                                   LAURA M. CONNER (VA Bar No. 40388)
                                   NISHANT KUMAR (D.C. Bar No. 1019053)
                                   Trial Attorneys
                                   Tax Division
                                   U.S. Department of Justice
                                   Post Office Box 227
                                   Washington, DC 20044
                                   Tel: (202) 514-2986
                                   Fax: (202) 514-6866
                                   Nishant.kumar@usdoj.gov
                                   Joseph.a.sergi@usdoj.gov
                                   Laura.m.conner@usdoj.gov
